





Exhibit 10.3




Wausau Paper Corp.

2014 Cash Incentive Compensation Plan

For

Executive Officers




Executive officers are entitled to receive cash incentive compensation based on
the level of achievement by the Company of targeted 2014 goals for adjusted
earnings per share, as derived from targeted return on capital employed.  For
purposes of this plan, “earnings per share” means earnings per share as reported
in the Company’s audited financial statements, adjusted for extraordinary items
(which may include, for example, facility closure charges, one-time or
incremental expenses associated with certain major capital projects, or other
similar items) as determined in the discretion of the Compensation Committee.
 Incentive bonuses will be 25% of base salary if earnings are at the bottom of
the targeted range of earnings per share, and they will increase on a pro rata
basis to the officer’s maximum of percentage of base salary at the top of the
targeted range.  




The following table sets forth, as a percentage of base salary, the maximum cash
incentive compensation opportunity for the Chief Executive Officer, Chief
Financial Officer, and our Senior Vice President & General Manager under our
2014 Cash Incentive Compensation Plan.




 

Targeted Range of

Earnings Per Share

Maximum % of Salary

 

 

 

 

Chief Executive Officer

$.13–$.60

150%

 

 

 

Chief Financial Officer

$.13–$.60

100%

 

 

 

Senior Vice President & General Manager

$.13–$.60

100%















